DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shikita (PGPub 2015/0372349).
Considering Claim 1, Shikita discloses an electrolyte solution ([Abstract]) comprising a compound represented by formula D9 [0044]. The formula including D9 improves the electrochemical characteristics over a wide temperature range [0042, 0043], so selecting the formula of D9, which reads on claimed formula (1-3), to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 2, Shikita discloses an electrochemical device comprising the electrolyte solution according to claim 1 (lithium ion secondary battery comprising electrolyte [0021, 0192], see claim 1). 
	Considering Claim 3, Shikita discloses a lithium ion secondary battery comprising the electrolyte solution according to claim 1 (lithium ion secondary battery comprising electrolyte [0021, 0192], see claim 1).
	Considering Claim 4, Shikita discloses a module comprising the electrochemical device according to claim 2 (thin electronic tablet device may comprise the battery [0002], see claim 2). 
Considering Claim 7, Shikita discloses that the formula including D9 improves the electrochemical characteristics over a wide temperature range [0042, 0043], so selecting the formula of D9, which reads on claimed formula (1-3), to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Considering Claim 8, Shikita discloses a module comprising the lithium ion secondary battery according to claim 3 (thin electronic tablet device may comprise the battery [0002], see claim 3).
	Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (JP 2011-238373 (cited in 05/08/2020 IDS, see attached Machine Translation)).  
Considering Claim 1, Ihara discloses an electrolyte solution ([Abstract, 0001]) comprising a compound represented by formula 5-11 ([0056], see also listed illustration of original page 7), which meets the claimed formula of (1-1). Because the formula provides an electrolyte solution that obtains excellent cycle, storage and load characteristics [0008], selecting formula 5-11 to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Considering Claim 2, Ihara discloses an electrochemical device comprising the electrolyte solution according to claim 1 (lithium ion secondary battery comprising the electrolyte [0018], see claim 1). 
Considering Claim 3, Ihara discloses a lithium ion secondary battery comprising the electrolyte solution according to claim 1 (lithium ion secondary battery comprising the electrolyte [0018], see claim 1). 
	Considering Claim 4, Ihara discloses a module comprising the electrochemical device according to claim 2 (portable electronic device or household battery system may comprise the battery [0184], see claim 2). 
Considering Claim 5, Ihara discloses an electrolyte solution ([Abstract, 0001]) comprising a compound represented by formula 5-11 ([0056], see also listed illustration of original page 7), which meets the claimed formula of (1-1). Because the formula provides an electrolyte solution that obtains excellent cycle, storage and load characteristics [0008], selecting formula 5-11 to achieve such effects would have been obvious to a person of ordinary skill in the art. 	
Considering Claim 6, Ihara discloses an electrolyte solution ([Abstract, 0001]) comprising a compound represented by formulas 5-3 and 5-4 ([0056], see also listed illustration of original page 7). Because the formula provides an electrolyte solution that obtains excellent cycle, storage and load characteristics [0008], selecting formulas 5-3 and 5-4 to achieve such effects would have been obvious to a person of ordinary skill in the art. Because an alkenyl group may be substituted with a halogen [0010], wherein fluorine is preferred to improve the chemical stability of the electrolytic solution [0029, 0059] with 2 or more fluorine group [0087], providing fluorine substitution for the alkenyl group of formulas 5-3 and 5-4 to achieve such effects and read on claimed formula (1-2) would have been obvious to a person of ordinary skill in the art. 

Considering Claim 8, Ihara discloses a module comprising the electrochemical device according to claim 3 (portable electronic device or household battery system may comprise the battery [0184], see claim 3). 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725